Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 106-126 filed in the Preliminary Amendment on October 8, 2020 were examined for this Office Action.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Interpretation
For purposes of claim interpretation, the claimed acronym, “DMT”, means “Discrete Multitone”
Claim Objections
Claims 109, 116, and 123 recite the limitation "the receipt of other retransmitted packets".  There is insufficient antecedent basis for this limitation in the claims.  The “the” should be removed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 106-126 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,498,495. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application are clearly anticipated as shown in the example mapping below.
Double Patenting Mapping 
17/027,196 Application
US Patent 10,498,495
106. A method of packet retransmission comprising:
1. A method of packet retransmission comprising:
transmitting or receiving, using a transceiver, a plurality of packets, wherein at least one first packet of the plurality of packets is associated with a first delay requirement,
transmitting or receiving, using a transceiver, a plurality of packets, wherein at least one first packet of the plurality of packets is associated with a first delay requirement, 
wherein at least one second packet of the plurality of packets is associated with a second delay requirement, and wherein the second delay requirement is lower than the first delay requirement;
wherein at least one second packet of the plurality of packets is associated with a second delay requirement, and wherein the second delay requirement is lower than the first delay requirement;
transmitting or receiving, using the transceiver, a message comprising acknowledgement (ACK) information of the at least one first packet, wherein the ACK information is transmitted or received a plurality of times such that the ACK information is transmitted or received in a first DMT symbol and the ACK information is also transmitted or received in a second DMT symbol.
transmitting or receiving, using the transceiver, a message comprising acknowledgement (ACK) information of the at least one first packet, wherein the ACK information is transmitted or received a plurality of times such that the ACK information is transmitted or received in a first DMT symbol and the ACK information is also transmitted or received in a second DMT symbol.
107. passing the at least one second packet when it is received without error to a higher layer without waiting for receipt of other retransmitted packets.
2. passing the at least one second packet when it is received without error to a higher layer without waiting for receipt of other retransmitted packets.
108. passing the at least one first packet when it is received without error to a higher layer without waiting for receipt of other retransmitted packets.
3. passing the at least one first packet when it is received without error to a higher layer without waiting for receipt of other retransmitted packets.
109. waiting for the receipt of other retransmitted packets before passing the at least one first packet a higher layer when they are received without error.
4. waiting for the receipt of other retransmitted packets before passing the at least one first packet a higher layer when they are received without error.
110. identifying the at least one second packet of the plurality of packets as a packet that should not be retransmitted even when the packet is received in error.
1. identifying the at least one second packet of the plurality of packets as a packet that should not be retransmitted even when the packet is received in error;
111. not retransmitting the at least one second packet of the plurality of packets.
1. identifying the at least one second packet of the plurality of packets as a packet that should not be retransmitted
112. retransmitting the at least one first packet of the plurality of packets.
The '495 does not explicitly disclose the limitation of claim 112, however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide the well-known function of packet retransmission in order to ensure all data gets to the receiver thus improving data integrity.

Due to their similar claim language as claims 106-112, claims 113 – 126 of this application are similarly mapped to claims 1-10 of the ‘495 patent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin Knapp whose telephone number is (571)270-3008.  The examiner can normally be reached on 8:00 am - 4:30 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on (571) 272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Justin R. Knapp
Primary Examiner
Art Unit 2112



/JUSTIN R KNAPP/Primary Examiner, Art Unit 2112